Citation Nr: 1144941	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected lumbar spine disability and right hip fracture.

2.  Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.I.




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and S.I. testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2010.  A transcript is of record.

This claim was previously before the Board in December 2008 and April 2010, at which times the Board remanded it to the Appeals Management Center (AMC) for additional development.  


FINDINGS OF FACT

The Veteran died on October [redacted], 2011, during the course of his appeal to the Board.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2005 rating decision, the above RO denied the Veteran's claim of entitlement to service connection for entitlement to service connection for depression, to include as secondary to service-connected lumbar spine disability and right hip fracture, and for an evaluation in excess of 20 percent for a lumbar spine disability.  The Veteran filed a timely notice of disagreement and also filed a timely substantive appeal.  In February 2006, his claim was certified to the Board.  In November 2011, records which state that the Veteran died on October [redacted], 2011 were associated with the claims file.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1302 (2011).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


